IN THE SUPREME COURT OF THE STATE OF KANSAS


                                    No. 114,752

                          In the Matter of DAVID A. HARDY,
                                      Petitioner.


                          ORDER OF REINSTATEMENT


       On March 25, 2016, this court suspended the petitioner, David A. Hardy,
from the practice of law in Kansas for a period of 2 years, effective January 7,
2015. See In re Hardy, 303 Kan. 1071, 373 P.3d 706 (2016). The court further
ordered that the petitioner comply with the requirements of Supreme Court Rule
219(b) and (c) (2015 Kan. Ct. R. Annot. 403).


       On February 14, 2017, petitioner filed a petition for reinstatement. On
February 16, 2017, the Disciplinary Administrator's office filed a response to the
petitioner's petition for reinstatement, confirming that petitioner complied with the
court's previous order.


       The court, after carefully considering the record, accepts the findings and
recommendations of the hearing panel and grants the petitioner's petition for
reinstatement of his license to practice law in Kansas.


       IT IS THEREFORE ORDERED that the petitioner be reinstated to the practice
of law in Kansas conditioned upon his compliance with the annual continuing
legal education requirements and upon his payment of all fees required by the
Clerk of the Appellate Courts and the Kansas Continuing Legal Education
Commission. Upon proof provided to the Clerk of the Appellate Courts that the
petitioner has complied with the annual continuing legal education requirements


                                          1
and has paid the fees required by the Clerk of the Appellate Courts and the Kansas
Continuing Legal Education Commission, the Clerk is directed to enter the
petitioner's name upon the roster of attorneys engaged in the practice of law in
Kansas.


       IT IS FURTHER ORDERED this this order be published in the official Kansas
Reports and that the costs herein be assessed to the petitioner.


       Effective this 3rd day of April, 2017.




                                          2